UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6253


CHARLES A. WILLIAMS,

                     Plaintiff - Appellant,

              v.

LINETTE JORDAN,

                     Defendant - Appellee,

              and

SGT. SCHULTIZ; C/O JORDAN; C/O SPELLER; SGT. RIDDLEY; VICTOR
SHULTIS; RICHARD SPELLER,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:14-ct-03091-BO)


Submitted: September 23, 2020                                     Decided: October 6, 2020


Before GREGORY, Chief Judge, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles A. Williams appeals the district court’s order granting a default judgment

in his favor with respect to one of the named defendants in his 42 U.S.C. § 1983 action,

and awarding Williams $10,000 in compensatory damages but denying his request for

punitive damages. We have reviewed the record, including the transcript of the hearing on

damages as against Defendant Jordan, and we find no abuse of discretion. Accordingly,

we affirm. Williams v. Jordan, No. 5:14-ct-03091-BO (E.D.N.C. Dec. 18, 2019). We deny

Williams’ motion for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2